Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 28, 2017, is by and among Atlas Energy Group, LLC, a Delaware limited
liability company (the “Parent”), New Atlas Holdings, LLC, a Delaware limited
liability company (the “Borrower”), Atlas Lightfoot, LLC, a Delaware limited
liability company (“Atlas Lightfoot”), Titan Energy Management, LLC, a Delaware
limited liability company (“Titan Management”), the Lenders party hereto and
Riverstone Credit Partners, L.P. (“Riverstone”), as Administrative Agent (the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (the “Lenders”).

RECITALS:

A. The Borrower, the Parent, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of August 10, 2015 (as
amended by that certain Amendment to Credit Agreement, dated as of August 24,
2015, Second Amendment to Credit Agreement, dated as of January 20, 2016, Third
Amendment to Credit Agreement and First Amendment to Security Agreement, dated
as of March 30, 2016, Fourth Amendment to Credit Agreement, dated October 6,
2016 and Extension Letter, dated September 29, 2017 and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Original Credit Agreement” and as further
amended by this Amendment, the “Credit Agreement”), pursuant to which the
Lenders have provided certain Commitments (subject to the terms and conditions
thereof) to the Borrower.

B. The Borrower has requested that the Administrative Agent and Majority
Lenders, and the Administrative Agent and the Lenders party hereto (pursuant to
the terms hereof) have agreed to, amend each of the Original Credit Agreement as
set forth herein.

C. The Lenders signatory hereto and the Administrative Agent are willing to
consent to such amendment of the Original Credit Agreement, as more fully
described herein, and upon satisfaction of the conditions set forth herein, this
Amendment shall become effective as of the Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendment of Original Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, and subject to the terms and conditions contained herein, the parties
hereto agree as follows:

(a) The definition of “Maturity Date” shall be amended by replacing the
reference to “December 29, 2017” therein with “January 31, 2018”;

(b) Section 10.1 shall be amended by inserting new clause (n) therein as
follows:

“(n) The Borrower shall fail to promptly, and in any event within two Business
Days, provide written notice to the Administrative Agent of any written proposal
received or made by any Loan Party or any Affiliate thereof, whether pursuant to
any binding or non-binding term sheet, letter of intent, commitment letter or
otherwise, with respect to any potential purchase or other acquisition of
property, sale, assignment or other disposition of property, merger,
consolidation, issue of any equity or issuance or incurrence of any debt, in
each case, by or with any Loan Party, which notice shall include a summary of
the material terms of such proposal.”



--------------------------------------------------------------------------------

SECTION 3. Condition to Effectiveness. This Amendment shall become effective on
the date (the “Effective Date”) the following conditions are satisfied:

(a) the Administrative Agent shall have received executed counterparts (in such
number as may be requested by the Administrative Agent) of this Amendment from
the Borrower, the Parent, the Administrative Agent, AEG and the Majority
Lenders;

(b) the Administrative Agent shall have received a certificate of an authorized
officer of each Loan Party dated as of the Effective Date certifying to the
effect that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors, board of managers or member, as the case may
be, of each Loan Party authorizing the execution, delivery and performance of
this Amendment, and that such resolutions have not been modified, rescinded or
amended, such resolutions are in full force and effect and there are no plans to
modify rescind or amend such resolutions; and

(c) the Administrative Agent shall have received all reasonable and documented
out-of-pocket costs and expenses due to the Administrative Agent and the Lenders
and required to be paid on the Effective Date (including, to the extent invoiced
prior to the Effective Date, the reasonable and documented fees and expenses of
Latham & Watkins, LLP, counsel to the Administrative Agent);

For the avoidance of doubt, the breach of any clause in this Section 3 shall
become an immediate Event of Default.

SECTION 4. Miscellaneous.

(a) Further Assurances. Each of the Parent and the Borrower shall, and each
shall cause each other Loan Party to, at its expense, promptly execute and
deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the conditions precedent, covenants and
agreements of the Parent, the Borrower or any other Loan Party, as the case may
be, in this Amendment or to further evidence, or to correct any omissions in
this Amendment or the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
required pursuant to this Amendment or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, in connection therewith.

(b) Confirmation. The provisions of the Loan Documents, as waived or otherwise
modified hereby, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Amendment, without any other waiver,
amendment or modification thereof.

(c) Ratification and Affirmation. Each of the undersigned does hereby adopt,
ratify, and confirm the Credit Agreement and the other Loan Documents to which
it is a party, as modified hereby, and its obligations thereunder. Each of the
Borrower and the Parent hereby (i) acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly modified hereby and (ii) represents and warrants to the
Lenders that immediately after giving effect to this Amendment, no Default or
Event of Default will have occurred and be continuing.

 

2



--------------------------------------------------------------------------------

(d) Loan Document. This Amendment and each agreement, instrument, certificate or
document executed by the Borrower and the Parent or any of their officers in
connection therewith are “Loan Documents” as defined and described in the Credit
Agreement and all of the terms and provisions of the Loan Documents relating to
other Loan Documents shall apply hereto and thereto.

(e) Miscellaneous. This Amendment (i) shall be binding upon and inure to the
benefit of the Loan Parties, the Lenders and the Administrative Agent and their
respective successors and assigns (provided, however, no party may assign its
rights hereunder except in accordance with the Credit Agreement), (ii) may be
modified or amended only in accordance with the Credit Agreement and (iii) may
be executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
to this Amendment by facsimile transmission or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

(f) GOVERNING LAW. THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

NEW ATLAS HOLDINGS, LLC, as Borrower ATLAS ENERGY GROUP, LLC, as Parent By:  
/s/ Jeffrey Slotterback Name:   Jeffrey Slotterback Title:   Chief Financial
Officer and
Authorized Signatory TITAN ENERGY MANAGEMENT, LLC By:   /s/ Jeffrey Slotterback
Name:   Jeffrey Slotterback Title:   Chief Financial Officer and
Authorized Signatory



--------------------------------------------------------------------------------

ATLAS LIGHTFOOT, LLC By:   /s/ Jeffrey Slotterback Name:   Jeffrey Slotterback
Title:   Chief Financial Officer and
Authorized Signatory



--------------------------------------------------------------------------------

RIVERSTONE CREDIT PARTNERS, L.P., as Administrative Agent and as Lender By: RCP
F1 GP, L.P., its general partner By: RCP F1 GP, L.L.C., its general partner By:
  /s/ Christopher A. Abbate Name:   Christopher A. Abbate Title:   Managing
Director



--------------------------------------------------------------------------------

AEG ASSET MANAGEMENT, LLC, as a Lender By:   /s/ Jeffrey Slotterback Name:  
Jeffrey Slotterback Title:   Chief Financial Officer



--------------------------------------------------------------------------------

THE LEON AND TOBY COOPERMAN FAMILY FOUNDATION as a Lender By:   /s/ Leon G.
Cooperman Name:   Leon G. Cooperman Title:   Trustee